ORDER

PER CURIAM.
Lisa Meyers (Movant) appeals the motion court’s denial of her Rule 24.035 motion for post-conviction relief following an evidentiary hearing. We affirm.
In her sole point on appeal, Movant alleges the motion court clearly erred in denying her Rule 24.035 motion for post-conviction relief. She contends that plea counsel was ineffective for failing to call a mental health expert to present testimony regarding Movant’s history of mental illness at sentencing as such evidence would have had a mitigating effect on the punishment assessed by the court. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).